Matter of Anthony v Jerry V. (2020 NY Slip Op 00095)





Matter of Anthony v Jerry V.


2020 NY Slip Op 00095


Decided on January 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2020

Friedman, J.P., Webber, Singh, Moulton, JJ.


10719N 531108/06

[*1] In re Donna T. Anthony, M.D., etc., Petitioner-Respondent,
vJerry ., Respondent-Appellant.


Marvin Bernstein, Mental Hygiene Legal Service, New York (Margo Flug of counsel), for appellant.
Garfunkel Wild, P.C., Great Neck (Eve Green Koopersmith of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Frank P. Nervo, J.), entered October 24, 2018, which, inter alia, granted petitioner's motion to renew its motion for involuntary medication of respondent and, upon renewal, authorized petitioner to administer such emergency medications as it deemed necessary, unanimously dismissed, without costs, as moot.
As petitioner has been released from involuntary hospitalization under Mental Hygiene Law § 9.27, we find, on the record before us, that the instant appeal is now moot.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2020
CLERK